Case 3:17-cv-03471-MAS-TJB Document 51-1 Filed 11/16/18 Page 1 of 3 PagelD: 2067

Glen M. Diehl

DIEHL LAW LLC

P.O. Box 4206

Warren, NJ 07059

Attorney for Future Sanitation, Inc. and Bryan Aloia

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

FUTURE SANITATION, INC.,

Plaintiff,
Civil Action No.

" 3:17-CV-03471-MAS-TIB

EVERGREEN NATIONAL INDEMNITY
COMPANY and MARTIN STERNBERG,
SUPPLEMENTAL DECLARATION

Defendants. OF BRYAN ALOIA

 

EVERGREEN NATIONAL INDEMNITY
COMPANY,

Defendant/Counterclaimant,

Vv.

FUTURE SANITATION, INC. and
BRYAN ALOIA,

Counterclaim Defendants.

 

 

 

I, Bryan Aloia, submit this supplemental declaration in accordance with 28 U.S.C.
1746:
l. I am an adult. I am and was at all relevant times, the owner and manager of

Future Sanitation, Inc. I make the statements herein based on personal knowledge. This
Case 3:17-cv-03471-MAS-TJB Document 51-1 Filed 11/16/18 Page 2 of 3 PagelD: 2068

declaration is made in support of Future’s opposition to defendant Martin Sternberg’s motion for
summary judgment.

2: On or about August 29, 2015, I attended a meeting with my attorney, my
accountant and two creditors of Future, Joe Desaye and Martin Sternberg, one of the topics
discussed was the liquidation value of Future’s assets. At the meeting, Desaye and Sternberg both
stated that the minimum liquidated value of Future assets was between $6-6.5 Million.

3. I received a summary of the meeting from Joe Desaye by email. A copy of
that summary is attached as Exhibit 1.

4, From 2011 to 2015, I was trying to expand Future’s business in municipal
garbage work. Future obtained bonding from Evergreen from 2011 to 2015 to enable it to do its
municipal work. Jd. Once Evergreen bonded a five year contract, Future was relying on
Evergreen’s promises, in its consents of surety, to provide bonding for the length of the contract.
Future capitalized its operations based on the work that it had, including roll off work and
municipal contract work. Future’s work required a great deal of equipment, including nearly 100
trucks. A copy of a list of trucks that Future owned throughout 2015 is attached as Exhibit 3. In
view of the large amount of equipment needed for Future’s operations, Future’s capitalization costs
were high.

5. In late 2015, Future was investigating the sale of its assets to third parties.
I conducted this investigation independently from Martin Sternberg, and did not involve him in
any discussions with third parties. For example, on December 1, 2015, Gold Metal confirmed in
a letter to Future that it was interested in acquiring all the assets of Future. A copy of Gold Metal’s

letter is attached as Exhibit 6. I did not hear back from Gold Metal about its December 1, 2015
Case 3:17-cv-03471-MAS-TJB Document 51-1 Filed 11/16/18 Page 3 of 3 PagelD: 2069

letter. At the time, I did not know why that was. I tried to call Gold Metal to inquire but received
no response from them.

6. When Evergreen pulled the Little Ferry and Manalapan bonds in early 2016,
the situation at Future changed dramatically. Before that, Future was operation. Exhibit 9 is a
2015 profit and loss statement for Future that I prepared. It shows Future having revenues in
excess of $11 Million and Future operating with a small cash flow. But after Evergreen pulled
Future’s bonding, employees started leaving. Revenues dropped immediately. Future started
operating in survival mode. /d. Future’s 2016 Profit/Loss statement is attached as Exhibit 10. It
shows a big drop in revenue for Future starting in February 2016, just after Evergreen started
pulling the bonds.

i This started a downward spiral for Future. In September 2016, Future
surrendered its trucks to its lender. Then in December 2016, Future ceased operations.

8. Following Evergreen’s pulling of Future’s bonds, Future sold some trucks
but any proceeds from the trucks were turned over to Future’s lender, Commercial Credit, to reduce

the debt.

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.

Executed on November 15, 2018.

ola
